

117 HRES 394 IH: Condemning the acts of terrorism committed by Hamas against the people of the State of Israel.
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 394IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Mr. Gimenez (for himself, Mr. Sessions, Ms. Van Duyne, Mr. Mann, Mr. McKinley, Mr. Bacon, Mr. Steube, Mr. C. Scott Franklin of Florida, Mr. Gibbs, Ms. Malliotakis, Mr. Rice of South Carolina, Mr. LaTurner, Mr. Wilson of South Carolina, Mr. McClintock, Mr. Mast, Mrs. Wagner, Mr. Lamborn, Mr. LaMalfa, Mrs. Cammack, Mr. Issa, Mr. Johnson of Ohio, Mr. Rogers of Kentucky, Mr. Buchanan, Mr. Jackson, Mr. Cawthorn, Mr. Bost, Mr. Balderson, Mr. Pfluger, Ms. Herrell, Mr. Brooks, Mr. Rutherford, Mr. Reschenthaler, Mr. Van Drew, Mr. Newhouse, Mrs. Steel, Mr. Garbarino, Mr. Feenstra, Mr. Hice of Georgia, Mr. Kelly of Pennsylvania, Mr. Keller, Mr. Williams of Texas, Mr. Zeldin, Mr. Cloud, Mr. Garcia of California, Mrs. Hartzler, Mr. Kustoff, Mr. Webster of Florida, Mr. Estes, Mr. Luetkemeyer, Ms. Tenney, Mr. Donalds, Mr. Meijer, Mr. Dunn, Mrs. Hinson, Mrs. Rodgers of Washington, Mr. Hagedorn, Mr. Banks, Mrs. Miller-Meeks, Mr. Diaz-Balart, Mr. Turner, Mr. DesJarlais, Mr. Grothman, Mr. Upton, and Mr. Crenshaw) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning the acts of terrorism committed by Hamas against the people of the State of Israel.Whereas the democratic, Jewish State of Israel is a key ally and a strategic partner of the United States;Whereas it remains a standing policy of the United States to support Israel’s security efforts;Whereas American policy has long sought to bring peace to the Middle East and recognize that both the Israeli and Palestinian people should be able to live in safe and sovereign states, free from fear and violence, with mutual recognition; andWhereas Hamas began launching rockets into the Israeli capital of Jerusalem and surrounding areas belonging to the Jewish people of Israel: Now, therefore, be itThat the House of Representatives—(1)condemns the acts of terrorism committed by Hamas against the people of the State of Israel; (2)recognizes Jerusalem as the legitimate capital city of the State of Israel;(3)supports Israel’s efforts of self-determination and collective security against external forces; and(4)reaffirms support for policies and initiatives combatting anti-Semitic behavior around the world.